Citation Nr: 0828113	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  05-12 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for ear infections, to 
include otitis media.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which declined to reopen previously disallowed 
claims of entitlement to service connection for ear 
infections and hearing loss.  

In July 2006, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims folder.  In a 
November 2006 decision, the Board reopened the claims but 
remanded the case for further evidentiary development.  On 
remand, in an April 2008 rating decision, the RO granted 
service connection for bilateral hearing loss but continued 
the denial of service connection for ear infections.  

In the August 2008 Informal Hearing Presentation, the 
veteran's representative noted that a February 2008 audiogram 
was not considered by the Appeals Management Center (AMC) on 
remand.  The representative then waived jurisdiction, 
indicating the veteran wanted the Board to consider this 
evidence in the first instance.  The Board observes that the 
submitted audiogram is actually the graphical representation 
of audiometric data reported in the February 2008 VA 
audiological examination report considered by the RO in the 
April 2008 rating decision.  If the veteran disagrees with 
the initial evaluation assigned his service connected 
bilateral hearing loss, he needs to file a timely notice of 
disagreement at the RO.  See 38 U.S.C.A. § 7105(b)(1) (West 
2002).  The Board has no jurisdiction over this matter. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.




REMAND

Pursuant to the Board's November 2006 Remand, the veteran was 
afforded a VA ear examination in February 2008.  The claims 
file, however, was not made available to the examiner in 
accordance with the remand instructions.  Also, the examiner 
did not provide the requested medical opinion.  As the action 
taken by the AMC does not fully comply with the remand 
instructions, another remand is required to afford the 
veteran another VA examination and to obtain a medical 
opinion based on a comprehensive review of the claims file.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
ear examination to determine the nature 
of any current ear infections, to include 
otitis media, and to provide an opinion 
as to their possible relationship to 
service.  The claims file should be 
provided to and reviewed by the examiner, 
and the examination report should reflect 
that this was done.  The examiner should 
accept as true that the veteran was 
treated for otitis media in service as 
reported by C.C. in a December 2003 
medical  statement.  

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or greater) that 
the veteran's claimed chronic ear 
infections, to include otitis media, are 
a continuing disease process of any ear 
infection he reportedly suffered from 
during service. The examiner is 
instructed to provide medical reasons and 
bases for any opinion expressed.

The examiner should provide the 
requested opinion regardless of whether 
any pathology is detected on VA 
examination.  The examiner, however, is 
advised that if a conclusion cannot be 
reached without resort to speculation, 
he or she should so indicate in the 
examination report.

2.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


